DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of  Group I claim(s) 1-8, drawn to a method of producing aluminum alloy in the reply filed on 05/19/2022 is acknowledged.
Claim 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, claim(s) 9-17 drawn to an aluminum alloy , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910399601.7, filed on 05/14/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “coarse ingot” in line 3. This is held to be indefinite as the meaning of coarse is not clear. The limitation can be interpreted as “coarse grained ingot”. Applicant is encouraged to amend the relevant part of the instant claim to make it understandable.
Claim 1 recites the limitation “extruder for extrusion treatment” in line 9-10. This is held to be indefinite because applicant does not positively recite if the extrusion is carried out or it is just an intended use. Also, there is no extruded product defined. Therefore, applicant is encouraged to amend the claim to correct the relevant part of the instant claim.
Claim 1 recites the limitation "the extruded blank " in in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the deformation amount in the thickness direction to be 12%-28%” in line 13. This is held to be indefinite because it is not clear whether the percentage value of the deformation is of the total thickness or not. Even though it is being interpreted as the total thickness then which thickness would be the total thickness, is it the thickness of the original raw material ingot blanks or the intermediate product aluminum alloy blank or the extruded blank. The applicant is encouraged to amend the claim to correct the relevant part of the instant claim.
Claim 1 recites the limitation "the solution treatment " in line 17.  There is insufficient antecedent basis for this limitation in the claim because applicant does not positively recite which step in the method is “the solution treatment” or when it is done. The applicant is encouraged to amend the claim to correct the relevant part of the instant claim.

Claims 2-8 depend on claim 1 and incorporate the limitations therein. Therefore, claims 2-8 are rejected for the reasons set forth above in regards to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Hori [US 20130255842] and further in view of  Chen Hui [CN109628804A].
Regarding the claim 1, Hori discloses a method in the FIG.1 where shows a flow chart for a production method S to obtain an aluminum alloy material. Hori teaches the following steps: 
weighing raw material components according to a preset weight ratio wherein the raw material components comprise alloys of aluminum, silicon, magnesium, copper, manganese and titanium [abstract and section 0015, col 1 line 14-15]; 
melting and casting to obtain an aluminum alloy ingot [section 0019 line 47-50]; Hori further teaches an ordinary casting method such as a continuous casting method (for example, Hot-top casting method) and a semi-continuous casting method (DC casting method), whichever is appropriate for the process, may be used for this step [section 0057, col 2, line 18-22].
homogenizing the aluminum alloy ingot [section 0019, col 1 line 50-56]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
heating the aluminum alloy ingot [section 0019, col 1 line 56-57], and placing the aluminum alloy ingot in an extruder and an extrusion process of extruding the ingot to obtain an aluminum extruded material [section 0019, col 1 line 57-61]; 
FIG 1 of  Hori [US 20130255842]
annealing the extruded material at 500-560°C [section 0019, col 1 line 61-63]; 
heating the annealed extruded material to 450-560°C for deformation treatment (forging) in a desired shape [section 0019, col 1 line 63- col 2 line 3]; 
placing the deformed aluminum alloy material into a furnace (air furnace, induction furnace or salt bath) [section 0078, col 1 line 39-51], heated to 500-560°C and keeping the temperature for 3-8 h, [section 0019, col 1 line 63- col 2 line 3],  and then taking out the aluminum alloy material and cooling the aluminum alloy material with normal temperature water [section 0019, col 2 line 7-8 and section 0079, col 1 line 57-59]; and 
subjecting the aluminum alloy material after the solution treatment to artificial aging treatment [section 0019, col 2 line 8-10].
Hori’s disclosed method meets all the limitations of the claim 1, except “performing refinement, standing, slag removal, degassing and filtering”. In this regard, Hori teaches a continuous degassing device and flowing argon, nitrogen, chlorine or the like in the melted aluminum alloy before the melted aluminum alloy is cast [ section 0046, col 2, line 21-24] during the melting and casting process. The other steps are very common practice in the technical field of material processing and it is obvious that one skilled in the ordinary skill of the art would have used them. 
Hui teaches Al-Mg-Si series aluminum alloy, increasing the content of Mg and Si elements can improve the strength of the aluminum alloy, but it will lead to poor oxidation effect, and the oxide film will have defects such as streaks, spots, black lines, etc. The gloss of the oxide film is reduced and the texture is not delicate enough, which cannot meet the high decorative requirements of consumers for the appearance parts of the product [section 0006, line 49-53].  Therefore, Hui discloses an invention of a high-strength aluminum alloy with improved surface gloss and texture for decorative purposes. [section 0009, line 66-71] Hui’s method comprising the following steps [section 0012, line 86-87]:
weighing raw material components according to a preset weight ratio, wherein the raw material components comprise coarse ingot blanks or alloys of aluminum, silicon, magnesium, copper, manganese and titanium [section 0013, line 92]; 
melting the weighed raw materials (placing the aluminum ingot into the melting furnace, heating and melting and other raw material to obtain the total weight of the raw materials then stir and melt into aluminum alloy liquid [section 0014, line 98-93], sequentially performing refinement by using aluminum alloy refining agent and argon to spray and refine the aluminum alloy liquid in the furnace to degas and remove impurities, standing and slag removal [section [0015. Line 105-106]. The aluminum alloy liquid is sequentially flowed through the deaerator and the foam ceramic filter for on-line deaeration and filtration [section 0017, line 118-119] and casting of aluminum alloy liquid into aluminum alloy ingot [section 0019, line 124];
homogenizing the aluminum alloy ingot [ section 0019, line 129]; 
heating the aluminum alloy ingot, and placing the aluminum alloy ingot in an extruder for extrusion treatment [section 0020, line 134]; 
annealing the extruded aluminum and then cooled with the furnace [section 0021, line 139]
But Hui does not teach the deformation treatment, solution treatment, quenching and artificial aging steps of the instant claim. 
Neither Hori nor Hui teach “the deformation amount in the thickness direction to be 12%-28%”. But Hori teaches a deformation step after in which hot forging ( a well-known manufacturing process involving the shaping of metal through hammering, pressing or rolling) with mechanical forging or oil pressure forging is performed on the extruded material used as a forging material [section 0074, col 2 line 60-64]. Hori also teaches a range of temperature between 450° C. and 560° C and explains the effect of deformation temperature. If the forging start temperature is lower than 450° C, the deformation resistance becomes so large that the material cannot be molded completely and that there is a large work strain due to deformation process left in a forged material, which leads to recrystallization being likely to occur. If the forging start temperature is higher than 560° C, such defects as a deformation (forging) crack and eutectic melting are likely to occur in the forged material. Hori further teaches the deformation (forging) start temperature is appropriately determined according to such a parameter as a number of times forging is performed [section 0074, col 1 line 1-13]. Therefore from Hori’s teaching It would have been obvious to determine to select the amount of deformation produced by the deformation steo and the appropriate temperature to get the proper amount of deformation depending on the required type of deformation is performed and the desired shape of the material. Further as Hori teaches substantially identical or similar product, range of deformation temperature and the process to the instant invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to get the similar amount of the deformation for the same product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” [MPEP § 2112.01 (I)]. Further Hui’s teaching is considered to be analogous to the claimed invention because it is in the same field of preparation method of an aluminum alloy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hori to produce an aluminum alloy to meet the requirement of the appearance for the decorative requirements of consumers application with essential mechanical properties. In addition Hori teaches the limitations of overlapping or lie inside the ranges time and temperature for different heat treatment steps of the instant claim. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges of time and temperature to produce an aluminum alloy to get appropriate appearance and the mechanical strength. Because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness See [MPEP § 2144.05.I]. 

Regarding claim 2 Hori discloses a preparation method of an aluminum alloy consisting a composition [abstract and claim1] as shown in the column 3 of the following Table 1, where column 2 represents the instant claim. Most of the element of Hori’s aluminum alloy are overlapping with instant claim except the Mn. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP § 2144.05.I]. In addition, Hui teaches an aluminum alloy, with a composition [section 0040 line 256] as shown in the column 4 in the Table1. Hui further explains effects of each element on the strength and the appearance of the aluminum alloy [ section 0041, line 263-280].

Table 1 Comparison of the content of elements with the prior art.
Element 
Instant Claim
Hori’s alloy
Hui’s alloy 
Si
0.5-0.85
0.7-1.5
0.8-1.0
Mg
0.75-1.1
0.6-1.2 
0.9-1.2
Cu
0.1-0.85
0.1
0.35-0.45
Mn
≤0.20
0.3-1.0
0.05-0.15
Ti
≤0.05
0.01-0.1
0.04-0.06


Therefore Hui teaches the overlapping ranges of composition of an aluminum alloy, which is considered to be analogous to the claimed invention because it is in the same field of preparation method of an aluminum alloy, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges to modify Hori to produce an aluminum alloy to meet the requirement of the appearance for the decorative requirements of consumers application with essential mechanical properties. The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness See [MPEP § 2144.05.I]. 

Regarding claim 3 Hori discloses a preparation method of an aluminum alloy wherein the homogenization treatment condition is that the temperature is kept at 470 to 560°C for 3-12h. This temperature and time are overlapping with the range of the instant claim.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges taught by Hori to produce an aluminum alloy to meet the requirement of the appearance for the decorative requirements of consumers application with essential mechanical properties. The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness See [MPEP § 2144.05.I]. 

Regarding claim 4 Hori discloses a preparation method of an aluminum alloy wherein the extrusion treatment specifically comprises the following steps: heating the aluminum alloy ingot -18-to 450-540°C, and placing the aluminum alloy ingot into an extruder with an extrusion ratio of 15-25 for extrusion at an extrusion speed of 16-250 mm/s [section 0067, col1 line 60-63]. Hori’s teaching of temperature is overlapping with instant claim but the extrusion speed and extrusion ratio does not. However Hori teaches that at the extrusion ratio over 25, the extruded material has so large an amount of work-strain left therein that recrystallization easily occurs and that the tensile strength does not become higher and can decrease instead [section 0070, col 2 line 25-28]. Hori further teaches If the ingot is extruded at the extrusion speed less than 16mm/s, the temperature of the ingot to be extruded lowers [section 0071, and line 29-31]. One ordinary skilled in the art, can prepare an aluminum method from the steps of Hori’s teaching and can choose a different extrusion speed and ratio according to their requirement of the mechanical properties.  
Hui discloses a preparation method of an aluminum alloy wherein the extrusion treatment specifically comprises the following steps: heating the aluminum alloy ingot -18-to 420-430°C, and placing the aluminum alloy ingot into an extruder with an extrusion ratio of 20-60 for extrusion at an extrusion speed of 117-133 mm/s [section 0066, line 493-493] Hui’s teaching of extrusion ratio is overlapping with the instant claim but the extrusion temperature and extrusion speed does not.    
Therefore Hui teaches the overlapping extrusion ratio which is considered to be analogous to the claimed invention because it is in the same field of preparation method of an aluminum alloy, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges to modify Hori to produce an aluminum alloy to meet the requirement of the appearance for the decorative requirements of consumers application with essential mechanical properties. The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness See [MPEP § 2144.05.I] and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP § 2144.05.I]

Regarding claim 5 Hori discloses a preparation method of an aluminum alloy wherein during the extrusion treatment process, but does not explicitly said that the aluminum alloy ingot is dipped in water for cooling as the instant claim.  However Hui discloses a preparation method of a similar aluminum alloy of the instant claim, wherein Hui teaches the aluminum alloy ingot is dipped in water for cooling during the extrusion treatment process [section 0066,line 493-494] 
Therefore Hui is considered to be analogous to the claimed invention because it is in the same field of the instant invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hori to produce an aluminum alloy to meet the requirement of the appearance for the decorative requirements of consumers application with essential mechanical properties. 

Regarding claim 6 Hori discloses a preparation method of an aluminum alloy wherein the annealing treatment conditions are that the annealing treatment is carried out at 500-560°C, and the temperature is kept for 0.75-6 h [section 0073 and line 46-48]. Hori further teaches this annealing (second heating process) step is needed to decrease the work-strain left after the extruding process and the deformation
resistance against deformation during the deformation treatment [section 0042, line 39-42]. Therefore one ordinary skill in the art can modify Hori’s teaching to choose their own time and temperature to get preferred deformation and according to other mechanical properties required. Although Hori’s time is overlapping with the range of the instant claim, and the temperature does not, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP § 2144.05.I]

Regarding claim 8 Hori discloses a preparation method of an aluminum alloy wherein the artificial aging treatment condition is that the temperature is kept at 160-220°C for 3-12 h. The range of temperature and time of the instant claim are within the range of the prior art.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the ranges taught by Hori to produce an aluminum alloy to meet the requirement of the appearance for the decorative requirements of consumers application with essential mechanical properties. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists [MPEP § 2144.05.I]. 

Allowable Subject Matter

Claim 7 is objected to as being dependent upon base claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and under 35 USC 103, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7 Hori discloses a preparation method of an aluminum alloy wherein the deformed aluminum alloy is placed into a furnace (air furnace, induction furnace or salt bath) [section 0078, col 1 line 39-51], heated to 500-560°C and keeping the temperature for 3-8 h, [section 0019, col 1 line 63- col 2 line 3]. However Hori does not teach an additional method step before the step of placing the deformed blank into a furnace, comprising: placing the deformed blank into a solid melting furnace heated to 300-330°C and keeping the temperature for 1-2 h as instant claim 7 requires. There is no prior art found to meet the limitation of this very specific heat treatment step associated with the solution treatment of the instant claim and thus the claim is novel and non-obvious over the prior art. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Zimmer can be reached on 571-270-3591. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736